Citation Nr: 0500108	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-21 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from October 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida.  

In December 2004, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran does not have asbestosis or any other 
asbestos-related disease.

3.  The veteran has chronic obstructive pulmonary disease and 
emphysema, but there is no medical evidence showing either of 
the disorder is related to his military service, including 
claimed asbestos exposure.


CONCLUSION OF LAW

A lung disorder, to include asbestosis, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folders reveals compliance with the 
VCAA.  That is, by way of letters dated in July 2002 and May 
2003, as well as an August 2003 statement of the case and a 
July 2004 supplemental statement of the case, the RO advised 
the veteran of the notice and assistance provisions of the 
VCAA, and explained what types of evidence VA was obligated 
to obtain and what types of evidence VA would assist the 
veteran in obtaining if he provided the requisite 
information.  Thus, the Board is satisfied that the RO has 
provided the veteran all required notice.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).     

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO received the veteran's 
claim in May 2002 and issued the VCAA notice in July 2002 
letter prior to the August 2002 initial RO determination.  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  In this case, although the VCAA 
notice letter to the veteran does not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The July 2002 letter 
expressly told him to send evidence of medical treatment from 
the date of his discharge from service and that if he had any 
records in his possession concerning asbestos exposure during 
service, to forward those records as well.  

The RO has properly pursued obtaining all evidence described 
by the veteran.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.

With respect to the duty to assist, the RO has secured some 
medical records, and the veteran has submitted many private 
medical records.  There are no records for which the veteran 
completed a release that have not been obtained.  VA 
examinations and medical opinions have been obtained as to 
the claimed condition.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.   

In this case, the Board finds that the VA has done everything 
reasonably possible to assist the veteran.  Therefore, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Therefore, he will not 
be prejudiced as a result of the Board proceeding to the 
merits of the claim.  The VA has a duty to assist the 
appellant in the development of facts pertinent to his claim.  

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002).  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id. 

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease. Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  In this case, the 
record shows that the RO complied with these procedures.  The 
RO sent the appellant a letter in July 2002 requesting these 
details, and he provided some information in September 2002. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Asbestosis

As noted above, service connection is only warranted where a 
veteran is shown to have a chronic disability resulting from 
in-service injury or disease. 38 C.F.R. § 3.303.

The veteran contends that he was exposed to asbestos during 
service, in that he participated in overhauling a ship, 
including asbestos removal and replacement.  Even if the 
Board were to concede that his exposure to asbestos during 
service is plausible, see McGinty v. Brown, 4 Vet. App. 428 
(1993), the claim must still be denied.  

Here, the Board notes that the questions of whether the 
veteran has asbestosis and whether such is etiologically 
related to his service in the United States Navy require 
competent medical evidence. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The veteran has provided various medical and 
lay statements in support of this claim.  As the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge, his own opinions on medical diagnoses or 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this case the record contains conflicting medical 
evidence.  The veteran's service records show that he served 
in the Navy.  The veteran contends that he was exposed to 
asbestos while serving on a tanker - the J.H. Tuttle - for 
eight months.  The service medical records are negative for 
findings of a lung disorder caused by asbestosis.

In support of his claim, the veteran submitted private 
medical records that indicate that the veteran has been 
diagnosed with pleural thickening consistent with asbestosis.  
The veteran's private physician, S.L.A., M.D., wrote in an 
April 2000 letter that the veteran had bilateral pleural 
thickening.  Dr. S.L.A. diagnosed the veteran with bilateral 
asbestos-related pleural disease due to the veteran's 
seafaring employment as a merchant seaman.  

In January 2003, K.P.P, M.D., diagnosed the veteran with 
chronic obstructive pulmonary disease (COPD) and emphysema.  

The evidence against the veteran's claim includes a March 
2004 VA CT scan and a June 2004 opinion provided by a VA 
examiner.  In the June 2004 report, the VA pulmonary consult 
examiner noted, based on a March 2004 high resolution CT 
scan, that there was no evidence of asbestosis or asbestos-
related pleural disease.  Although the examiner made a 
preliminary finding of asbestos-related pleural disease in a 
February 2004 examination report, this diagnosis was made 
prior to the CT scan in March 2004.  After reviewing the 
March 2004 diagnostic test results, the VA examiner diagnosed 
the veteran with no evidence of asbestos-related lung 
disease.

The Board finds the June 2004 VA respiratory findings 
compelling.  The conclusion is based on specific clinical 
tests and findings.  That is, a CT scan was done in 2004 
showing no evidence of asbestosis.  In contrast, the 
veteran's private medical opinions do not provide actual x-
ray studies; they merely state x-rays have shown asbestos-
related pleural thickening.  Although the Board is not 
questioning the competence of the veteran's private medial 
providers, the opinions by the veteran's private physicians 
are not entitled to more weight merely because they treated 
the veteran.  VA's benefits statutes and regulations do not 
provide any basis for the "treating physician rule," and, 
in fact, conflict with such a rule.  White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001). 

The June 2004 VA examination opinion was offered by a 
competent medical professional and the report reflects 
consideration of an accurate and complete history.  The 
report is also the most recent evidence.  Even accepting the 
credibility of the earlier diagnoses, they were made several 
years ago, and the condition is not currently present.  The 
evidence could not be more opposite in this case.  
Nevertheless, the Board finds that the June 2004 VA 
examination report outweighs the evidence in support of the 
veteran's claim because it is based on a review of a recent 
high resolution CT scan, which is negative, and the veteran's 
complete medical history.  Equal weight is not accorded to 
each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  The Board 
finds the 2004 results more probative for the reasons given 
above.  While the Board may not ignore a medical opinion, it 
is certainly free to discount the relevance of a physician's 
statement, as it has done in this case.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  

The veteran has been diagnosed with chronic obstructive 
pulmonary disease and emphysema, but these conditions are not 
recognized disorders resulting from asbestos exposure.  As 
there is no suggestion that the veteran's chronic obstructive 
pulmonary disease or emphysema was present during or 
proximate to service, the question becomes whether there is 
evidence that chronic obstructive pulmonary disease or 
emphysema is otherwise related to service.  These conditions 
were first shown many years (more than 50 years) after the 
veteran's military service, and no medical professional has 
indicated either condition is related to asbestos exposure or 
otherwise related to service.  

The Board is cognizant of the fact that the veteran feels he 
has symptoms and/or medical disorders due to exposure to 
asbestos during his service; however, he lacks the medical 
expertise necessary to diagnose a specific medical disorder 
or conclude any condition is etiologically related to prior 
asbestos exposure.  The Board is not concluding that he was 
not exposed to asbestos during service, but without medical 
evidence of a condition due to that exposure, the claim must 
be denied.  Exposure to asbestos, in and of itself, is not 
considered a disability for VA purposes.  

As such, the Board finds that the preponderance of the 
evidence establishes that the veteran does not currently have 
asbestosis, and service connection must be denied.  The 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  A reasonable doubt exists where 
there is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § 3.102.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  

In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's claim 
that he currently has asbestos-related disease.  There is not 
an approximate balance of evidence.  There is evidence not 
favorable to the claim that is of more probative value than 
the favorable evidence, and it is not error for the Board to 
favor certain evidence.  The weight to be accorded the 
medical evidence must be determined by the quality of it and 
not by quantity.  For the reasons stated, the Board finds the 
opinion of the VA examiner in June 2004 more persuasive than 
the other opinions, and finds, as fact, that the veteran does 
not have a current asbestos-related disability.

The Board notes that the veteran argues he is receiving 
compensation from the Maritime Asbestosis Legal Clinic and 
that this is based on a conclusion his asbestosis was 
connected to his military service.  He has submitted 
documents concerning settlements reached in 1999 and 2000 
regarding prior asbestos exposure.  It is not entirely clear 
from these documents whether the asbestos exposure forming 
the basis for the lawsuits was, in fact, during military 
service or some other occupation.  Regardless, even if the 
veteran has received legal settlements based on asbestos 
exposure during service, such a conclusion is not binding on 
VA or the Board.  Such a conclusion does not automatically 
entitle him to VA benefits.  Rather, it remains the Board's 
responsibility to evaluate the credibility and probative 
value of all the evidence and reach a decision in accordance 
with laws governing VA's benefit system.  It is 100 percent 
clear from the CT scan conducted in 2004 that the veteran 
does not have any asbestos-related changes in his lungs.  
Although other companies chose to accept medical opinions to 
the contrary, the Board does not find that evidence 
convincing for the reasons discussed more fully above.


ORDER

Entitlement to service connection for asbestosis is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


